DETAILED ACTION

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 1-3, which were filed on July 9, 2019, in the reply filed on February 19, 2019 is acknowledged.  The traversal is on the ground(s) that the different inventions are sufficiently related that all claims could be examined without a serious burden.  This is not found persuasive because the claims have found a separate status in the art in view of their different classifications (note: claims 1-3 are classified in C04B35/10, whereas claims 4-7 are classified in C04B38/0022), an excessive number of separate search queries would be necessary if the inventions were examined together, and prior art applicable to one is not likely applicable to the other.  As such, the different inventions are independent and distinct, and would pose a serious search burden if examined together.   
The requirement is still deemed proper and is therefore made FINAL.  Claims 4-7 are withdrawn from consideration.  


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ogata (Ogata et al.; US PG Pub. No. 2010/0229813).
Regarding claim 1, Ogata teaches a ceramic body that is formed by mixing together alumina particles, yttria, and mullite (i.e. a silicate), forming a green body, and firing the green body to form a body of aggregate alumina particles bound together by a compound synthesized from yttria and mullite (Abstract; paragraphs 7, 30-32 55, 61, and 76).  Although Ogata does not explicitly refer to his ceramic body as "porous", he does teach ceramic bodies with a "reduced number of pores", "little observable pores", and a density that is less than 100 % of the theoretical density (par. 31, 61, 70), thereby indicating that his ceramic body does have some porosity and qualifies as an "alumina porous body". 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichikawa (JP 2002-234779), cited herein according to an English language translation.
Regarding claim 1, Ichikawa teaches an open-porous ceramic honeycomb structure (i.e. porous ceramic body) that may be made from a mixture including aggregate alumina refractory particles, rare earth oxides, such as yttria, and mullite (paragraphs 27, 34, 35).  During firing, a liquid binding phase that eventually crystallizes is formed between and binds together the refractory particles in Ichikawa's ceramic (paragraphs 18, 33). Ichikawa's ceramic material is beneficial because it improves yield while suppressing production cost and provides the necessary strength and porosity for use as a high-temperature filtration device (paragraphs 19 and 20).
The teachings of Ichikawa may be considered to differ from the current invention in that a porous body comprising each of the discussed components/features is not explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to make the porous body from aggregate alumina refractory particles, yttria, and mullite, such that a crystalline compound is formed in a binding phase holding together the aggregate alumina particles, as taught by Ichikawa, because Ichikawa teaches that each component is useful for making a ceramic for honeycomb structures having the necessary strength and porosity and offering improved yield while reducing production costs.
Although Ichikawa does not explicitly teach that a crystalline yttrium silicate of the recited is formed in the binding phase of a ceramic made according to his teachings, which might be considered a difference from the current invention, Ichikawa does teach xSiyO2 is expected to be formed in the binding phase between the aggregate alumina particles during the production of Ichikawa's ceramic.
The limitations regarding the formation of the claimed product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure. See MPEP 2113.  The product of Ichikawa meets the claim limitations because it has the structure implied by the claim.  

Regarding claim 3, the teachings of Ichikawa may be considered to differ from the current invention in that the molar ratio of mullite to yttria in the porous ceramic body is not explicitly disclosed.  However, Ichikawa does teach that the rare earth metal-containing components and Si- and Al-containing raw materials can be present in an amount of 2 to 30 wt. % in the disclosed ceramic (claim 18).  It would have been obvious to one of ordinary skill in the art at the time of invention to include 2 to 30 wt. % In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boger (US PG Pub. No. 2012/0047860) in view of Ichikawa; or, alternatively, over Ichikawa in view of Boger.
Regarding claim 2, Boger teaches an open-porous ceramic honeycomb structure (i.e. porous body) comprising a porous body, which may comprise alumina, mullite, or other oxide or non-oxide ceramic particles, that is coated with an inorganic porous film, which may comprise alumina particles and which has smaller pores than the pores in the underlying porous ceramic body (paragraphs 7, 32, 41, and 44).  Boger's product is made by coating a green body, which will form the porous ceramic body and which contains precursor materials and a binder, with a slurry of inorganic film precursor materials followed by firing such that the inorganic film and green body are fired together (paragraphs 40, 47, 48, and 50).  As demonstrated by Figure 1B, the 
The teachings of Boger differ from the current invention in that the porous body is not taught to comprise a crystalline rare-earth silicate binding together alumina particles.  However, as discussed above, Boger teaches that the materials used to form the porous body are not limited and that it may comprise alumina, mullite, and other oxide or non-oxide ceramics (paragraph 41).  Ichikawa further teaches an open-porous ceramic honeycomb structure (i.e. porous ceramic body) that may be made from a 
The teachings of Ichikawa also differ from the current invention in that a porous film of alumina is not taught to be coated onto his porous honeycomb structure as recited in the claims.  However, Boger teaches that the film and its formation method are advantageous because the smaller pore sizes and equivalent or greater porosity relative to the underlying porous body results in a beneficial decrease in deep-bed filtration, a reduction in soot-loaded pressure drop, and an increase in filter efficiency 
Although Ichikawa does not explicitly teach that a crystalline yttrium silicate of the recited is formed in the binding phase of a ceramic made according to his teachings, which might be considered a difference from the current invention, Ichikawa does teach that the material should be fired at 1500 to 2000 ˚C and held at a temperature such that crystallization is promoted (paragraph 43).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to fire Boger and Ichikawa's ceramic at 1500 to 2000 ˚C and to hold it at a temperature wherein crystallization is promoted because Ichikawa teaches that such a range is appropriate and useful for forming his ceramic.  As Ichikawa teaches that crystallization occurs during production of his ceramic (discussed above) and Applicant discloses that compounds with the recited formula are formed when mixtures of yttrium oxide and mullite are fired (Applicant's Specification, paragraphs 9, 10), at least some crystalline yttrium silicate with a formula of YxSiyO2 is expected to be formed in the binding phase between the aggregate alumina particles during the production of Boger and Ichikawa's ceramic(s).
The limitations regarding the formation of the claimed product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure. See MPEP 2113.  The .  

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson (Thompson et al.; US PG Pub. No. 2008/0216603) alone or in view of Sarkisov (Sarkisov et al.; Glass and Ceramics, 2007, vol. 64, p. 3-6). 
Regarding claim 1, Thompson teaches a ceramic open porous body that may be made by mixing together refractory particles, which may include alumina, with protective materials or precursors for a protective material, forming a green body, and firing to form a porous ceramic product (paragraphs 21, 23, 27, 28, 35, 38, 45-50).  The protective material may comprise a mixture of mullite and yttria or may be made from precursor materials including a yttrium-containing compound that reacts with a silicon-containing compound to produce a yttrium silicate (i.e. a compound conforming to the formula YxSiyOz) (paragraphs 46-48).  As Thompson teaches that the refractory particles and protective material (or precursors) are mixed to form the structure, at least some of the refractory particles are adjoined to some other refractory alumina particles by way of the protective material.  The teachings of Thompson may be considered to differ from the current invention in that an example of a porous ceramic made from alumina refractory particles and a protective material that forms a yttrium silicate compound that has an open pore structure is not explicitly taught. However, it would have been obvious to one of ordinary skill in the art to make such a product because 
The teachings of Thompson may further be considered to differ from the current invention in that he does not specify if the yttrium silicate compound formed from precursors is crystalline or if a fired mixture of yttria and mullite forms a crystalline yttrium silicate.  However, Thompson does teach that the formed refractory/protective material structures are fired at 1000 to 1800 ˚C for 1 to 24 hours (paragraph 50) and it would have been obvious to one of ordinary skill in the art to fire Thompson's ceramic at a temperature in the taught range for an amount of time in the taught range for this reason.  As such, because Thompson teaches that the particles are mixed to form a green body and are fired at a temperature range that Applicant teaches is adequate to cause mullite and yttria to react (Applicant's Specification, paragraph 9), at least some of the mullite and yttria in Thompson's product come into contact, react, thereby forming a yttrium silicate compound, and bind together at least some alumina particles in the production of the formed porous ceramic.  Additionally, Sarkisov teaches that materials with dominate yttrium silicate crystalline phases have high melting points, excellent steam resistance, and low thermal conduction (p. 3, left col.).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure Thompson's formed porous ceramic to comprise crystalline yttrium silicate phases in order to increase the material's melting point and steam resistance, and reduce its thermal conductivity. 
The limitations regarding the formation of the claimed product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing 

Regarding claim 2, the teachings of Thompson may be considered to differ from the current invention in that the porous product discussed above is not taught to further include a porous inorganic film.  However, Thompson does teach that the protective material may be applied to refractory bricks by surface-coating methods such as spraying and painting, that the protective material may be applied as a final coating that lines the walls of a gasifier formed with the refractory bricks, and that the protective material prevents slag penetration into the pores of the refractory bricks (paragraphs 39 and 40).  Upon applying the surface coating of material, at least some of the inorganic material is expected to remain on the surface of the refractory bricks, thereby forming a two-layer structure at least at the surface of the brick.  Example 6 describes a protective coating comprising alumina particles and silica particles that is heated to remove a decomposable dispersant and water during preparation (paragraph 64).  As Thompson makes no disclosure of the coating particles being fused during such heating steps and teaches heating to temperatures (e.g. 120 ˚C) that are not expected to cause particle fusion, the inorganic particle-based coating material, or film, is expected to comprise pores in the interstices between the particles.  Given that the coating material can penetrate into the pores of the refractory brick (paragraph 64), the particles and interstitial pores in the coating are smaller than the pores in Thompson's structure.  Example 6 also demonstrates that a brick coated with a nanoparticle-based coating 

Regarding claim 3, the teachings of Thompson differ from the current invention in that he does not teach the claimed molar ratio of yttria and mullite.  However, as discussed above, it would have been obvious to use a mixture of mullite and yttria as the protective material in Thompson's product.  Thompson further teaches that when a mixture of protective materials, such as mullite and yttria, are used to form his ceramic, the amounts of each component in the blend may range from 0 to 100 wt. % and exemplifies multi-component mixtures wherein each component may be present at 1 to 50 wt. % in the mixture (paragraphs 32 and 33).  Accordingly, it would have been In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)). 
The claim limitations regarding the formation of the claimed product are product-by-process limitations. Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  The products of the cited prior art meet the claim limitations because they have the structure implied by the claim.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogata; claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogata, as evidenced by PubChem (PubChem, "Compound Summary: Mullite", p. 1-17). 
Regarding claim 1, Ogata teaches a ceramic body that is formed by mixing together alumina particles, yttria, and mullite (i.e. a silicate), forming a green body, and firing the green body to form a body of alumina particles bound together by a 2Si2O7, formed from the reaction of yttria and mullite (Abstract; paragraphs 7, 30-32 55, 61, and 76). 
The teachings of Ogata might be considered to differ from the current invention in that a ceramic body made from alumina, yttria, and mullite is not explicitly taught to be "porous".  However, as noted above, Ogata's teachings do appear to indicate some porosity is present.  Ogata further teaches that the disclosed ceramic must have a "withstand voltage" of at least 35 kV/mm and that ceramics having a porosity of 6 % or less are capable of serving as electrical insulators and withstanding voltages of 35 kV/mm (paragraph 9).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to make Ogata's ceramic to have a porosity of 6 % or less so that it can have a withstand voltage of 35 kV/mm or more. Given that porosities of less than 6 % (e.g. 2 or 3 %) are obvious in view of Ogata (see MPEP 2144.05), forming Ogata's product to have some porosity, and, therefore making it a "porous ceramic body" and making it to comprise a "porous alumina body" would have been obvious in view of Ogata.  
The limitations regarding the formation of the claimed product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure. See MPEP 2113.  The product of Ogata meets the claim limitations because it has the structure implied by the claim.  

Regarding claim 3, Ogata teaches that yttria and mullite may be present in a weight ratio of 0.02 to 0.08:1 (par. 76), which equates to a mullite-to-yttria molar ratio in . 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogata, as applied to claim 1 above, and further in view of Nakajima (US Pat. No. 4,267,483); or, alternatively, claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima in view of Ogata. 
Regarding claim 2, the teachings of Ogata differ from the current invention in that the disclosed porous ceramic is not taught to further comprise a porous inorganic film.  However, Ogata's ceramic is intended to be used as the insulator in a spark plug (paragraph 3).  Additionally, Nakajima teaches a spark plug with a porous vanadium- and zirconium oxide coating applied to the exposed portion of its insulator and teaches that the porous vanadium- and zirconium oxide layer improves the self-cleaning ability and increases durability of the spark plug without decreasing the amount of electrical insulation provided by the insulator (Abstract).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to apply the porous inorganic coating of Nakajima to the spark plug insulator (i.e. the ceramic) of Ogata in order to increase the spark plug's self-cleaning ability and durability.  Additionally and alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to use Ogata's insulating ceramic in the spark plug of Nakajima (i.e. which differs from the current invention because it is not made of the recited alumina porous 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784